Kirkpatrick, C. J.
— It appears from the record in this case, that Donovon, the plaintiff!, caused Simeon Westfall, one of the defendants, to be arrested; that Westfall, while under arrest, “confessed judgment on the back of the precept, to the amount of the sum demanded,” as the justice expresses it, in the presence of a witness, who was examined before the said justice; and that thereupon he rendered his judgment.
This proceeding is unlawful. By the sixteenth section of the act to regulate the practice in the courts of law,(a) it is absolutely void. By that act no authority given by a per*50son in custody in a civil action, to enter a judgment in favor of the plaintiff at whose suit he is in custody, shall be of any force, unless some Attorney, expressly named by him for that purpose, shall be present as a witness, and to inform him of the nature of such authority. This was not the case here.
Besides, the pretended confession is by one defendant only, and the judgment is against both.
In every view of it, I think this judgment must be reversed.
[*] Rossexi, J. — Concurred.
Pennington, J. — Concurred.
Judgment Reversed*

 Rev. 415. — Ed.